Citation Nr: 0103215	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  95-42 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for skin cancer


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.

This appeal arises from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim of 
entitlement to service connection for skin cancer, claimed 
secondary to ionizing radiation exposure.

The veteran's appeal was before the Board previously in June 
1997, at which time it was remanded to the RO for action 
including preparation of an estimate of the size and nature 
of any possible radiation dose or doses which the veteran 
might have received during his active duty, pursuant to 
38 C.F.R. § 3.311.  For the reasons stated below, the Board 
concludes that it must again remand the claims file to the RO 
for additional action.


REMAND

While the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.SC. §§5102, 5103, 5103A, and 5107).  Among other things, 
this law substantially modified the circumstances under which 
VA's duty to assist a claimant applies, and how that duty is 
to be discharged.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.   
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

In the instant appeal, the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  It would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)). 

In addition, as noted in the Board's June 1997 remand, the 
veteran participated with the 25th Quartermaster Company, 
25th Infantry Division, in campaigns against Japanese forces 
in Luzon, Philippines, and was in Luzon when atomic bombs 
were exploded over Hiroshima and Nagasaki, Japan, in August 
1945.  The veteran's Report of Separation (WD53-55) confirms 
service in Luzon, for which he received the Philippine 
Liberation Ribbon, with one bronze star.  The veteran has 
also reported that he was sent to Japan as part of the 
occupying forces in September 1945, and was stationed near 
Nagoya and Wakayama, Japan, until his departure for the 
United States in December 1945.  In December 1998, the RO 
received additional information from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) which 
confirmed the veteran's unit's presence in Wakayama and 
Nagoya, Japan, beginning in October 1945.  In May 1999, the 
RO received a letter from the Defense Threat Reduction Agency 
(DTRA, formerly the Defense Nuclear Agency, Defense Special 
Weapons Agency), Alexandria, Virginia, which advised that the 
veteran was not involved in the occupation of Hiroshima or 
Nagasaki as defined in 38 C.F.R. § 3.309.

However, this determination by the Defense Department did not 
end VA's responsibility to develop evidence under 38 C.F.R. 
§ 3.311(a)(2)(iii).  This regulatory provision requires that 
claims involving radiation exposure which are not related to 
atmospheric nuclear weapons tests or Hiroshima and Nagasaki 
occupation duties must be forwarded to VA's Undersecretary 
for Health, who will be responsible for preparing a dose 
estimate, to the extent feasible, based on available 
methodologies.  Id.  Thereafter, if it is determined that any 
exposure to ionizing radiation may have occurred, the claim 
must be reviewed by VA's Undersecretary for Benefits for 
further consideration in accordance with the provisions of 
38 C.F.R. § 3.311(b)(1) and (c).

Accordingly, the Board must REMAND the veteran's claim to the 
RO for the following additional action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

2.  The RO should forward the veteran's 
claims file to VA's Undersecretary for 
Health, for preparation of an ionizing 
radiation dose estimate for the veteran, 
to the extent feasible, based on 
available methodologies under 38 C.F.R. 
§ 3.311(a)(2)(iii).

3.  Thereafter, if it is determined that 
any possible radiation to ionizing 
exposure occurred, the RO should forward 
the veteran's claim to VA's 
Undersecretary for Benefits for further 
consideration in accordance with the 
provisions of 38 C.F.R. § 3.311(b)(1) and 
(c).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


